OPINION OF THE COURT
On the Court’s own motion, it is determined that the Honorable Alan M. Simon is suspended, with pay, effective immediately, from the offices of Justice of the Spring Valley Village Court, Rockland County, and the Ramapo Town Court, Rockland County, and the office of Acting Justice of the Hill-burn Village Court, Rockland County, pursuant to Judiciary Law § 44 (8), pending disposition of his request for review of a determination by the State Commission on Judicial Conduct.
Concur: Chief Judge DiFiore and Judges Pigott, Rivera, Abdus-Salaam, Stein, Fahey and Garcia.